DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 07/27/2021 is acknowledged by the Examiner. 

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests a title that include terms from the independent claims such as: detecting, next hop, predetermined vehicle and/or mobile terminal.  

Claim Objections

4.	Claims 1-12 are objected to because of the following informalities: 
Claim 1 recites, in the preamble, “A network management apparatus comprising a processor configured to:” and thus claim is a product claim.
Yet, in the body of the claim recites process/actions “detect vehicle…preferentially select….” without any structure required by the machine claim. Dependent claims 2-12 are objected to for similar reasons as claim 1. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 1-3, 6-7, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al, US 2013/01885513 hereafter Vasseur in view of HOU et al, US 2018/0084369 hereafter HOU. 

As for claim 1, Vasseur discloses:
A network management apparatus (Vasseur, FIG 1, [0029], [0032], The root node/central control point) comprising a processor configured to: 
in a network constituted by a plurality of vehicles and a plurality of mobile terminals having wireless communication functions (Vasseur, FIG 1, 200, [0048], [0068]-[0069], In a network including a plurality of nodes 200 which include a combination of fast moving nodes such as vehicles and mobile user devices), 
detect a vehicle and a mobile terminal which can be used as a next hop of a predetermined vehicle among the plurality of vehicles (Vasseur, FIG. 14, 1420, [0065], [0066], [0068], Detecting a preferred/best node and an alternative/second choice node which can be selected as the next hop node of a local/predetermined node/vehicle among the plurality of nodes. Nodes include combination of fast moving nodes such as vehicles and mobile user devices [0048]), 
the next hop being for predetermined communication originating from or relayed by the predetermined vehicle (Vasseur, [0023], [0041], [0046], The next hop being for data packets from the local/predetermined node/vehicle); and 
when a vehicle which can be used as the next hop is detected, select the vehicle that has been detected as the next hop (Vasseur, FIG. 14, 1425, [0066], [0068], When a preferred/best node and an alternative/second choice node are detected, select next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the selected node could be a vehicle [0048]), and 
when a vehicle which can be used as the next hop is not detected and a mobile terminal which can be used as the next hop is detected, select the mobile terminal that has been detected as the next hop (Vasseur, FIG. 14, 1430, 1435, [0066], [0068], When a preferred/best node is not suitable, select the alternative/second choice node as the next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the alternative/second choice node could be a mobile user device [0048]).

Vasseur does not explicitly determine preferentially select the vehicle that has been detected as the next hop. 

However, HOU discloses preferentially select the vehicle that has been detected as the next hop (HUO, [0101], [0103], Preferably selecting a vehicle as the relay node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with preferentially select the vehicle that has been detected as the next hop as taught by HUO to reduce the cellular communication load (HUO, [0002]-[0003]). 

As for claim 2, Vasseur discloses:
The processor is further configured to: when a vehicle and a mobile terminal which can be used as the next hop are detected, predict a communication stability, as the next hop, of the vehicle that has been detected, wherein when the communication stability is less than a threshold, the processor selects the mobile terminal that has been detected as the next hop (Vasseur, FIG. 14, 1415, 1425, [0065]-[0066], When a preferred/best node and an alternative/second choice node can be used as the next hop node, determining the distance is within/less that a distance threshold, the alternative/second best node is selected as the next hop).

As for claim 3, Vasseur discloses:
The processor predicts the communication stability on the basis of at least one of a relative position (Vasseur, FIG. 14, 1415, [0065]-[0066], [0049], [0068], The distance/relative position), a relative travel direction (Vasseur, FIG. 14, 1415, [0065]-[0066], [0068], The velocity/direction), and a radio wave strength of the predetermined vehicle (Vasseur, FIG. 14, 1415, [0065]-[0066], [0048], [0055]-[0058], [0061], [0063], Determining which of the neighboring nodes will be the next hop based on the probed/detected signal strength of the neighboring nodes).

As for claim 6, Vasseur discloses:
The processor detects the vehicle and the mobile terminal which can be used as the next hop on the basis of (i) a position of the predetermined vehicle and (ii) a position of at least a part of the plurality of vehicles aside from the predetermined vehicle and the plurality of mobile terminals (Vasseur, FIG. 14, 1415, [0065], [0049], [0068], Determining the node that can used as the next hop node based on the distance/relative position of the local/predetermined mode and the distance/relative position of the neighboring nodes).

As for claim 7, Vasseur discloses:
The processor detects the vehicle and the mobile terminal which can be used as the next hop on the basis of a radio wave strength for wireless communication between (i) the predetermined vehicle and (ii) each of at least a part of the plurality of vehicles aside from the predetermined vehicle and the plurality of mobile terminals (Vasseur, FIG. 14, 1415, [0065], [0048], [0055]-[0058], [0061], [0063], Determining which of the neighboring nodes will be the next hop based on the probed/detected signal strength of the neighboring nodes).

As for claim 9, Vasseur discloses:
The plurality of vehicles are configured to communicate with other vehicles using a first communication system (Vasseur, [0002]-[0003], [0043], The plurality of vehicles communicate on a dynamic network like Wireless Access for Vehicular Environment (WAVE)) and communicate with the mobile terminals using a second communication system different from the first communication system (Vasseur, [0045], Communicating over 3G, 4G, WiFi link communication system which is difference from WAVE).

As for claim 13, Vasseur discloses:
A network management method executed by a network management apparatus (Vasseur, FIG 1, [0029], [0032], The root node/central control point), comprising: 
in a network constituted by a plurality of vehicles and a plurality of mobile terminals having wireless communication functions (Vasseur, FIG 1, 200, [0048], [0068]-[0069], In a network including a plurality of nodes 200 which include a combination of fast moving nodes such as vehicles and mobile user devices), 
detect a vehicle and a mobile terminal which can be used as a next hop of a predetermined vehicle among the plurality of vehicles (Vasseur, FIG. 14, 1420, [0065], [0066], [0068], Detecting a preferred/best node and an alternative/second choice node which can be selected as the next hop node of a local/predetermined node/vehicle among the plurality of nodes. Nodes include combination of fast moving nodes such as vehicles and mobile user devices [0048]), 
the next hop being for predetermined communication originating from or relayed by the predetermined vehicle (Vasseur, [0023], [0041], [0046], The next hop being for data packets from the local/predetermined node/vehicle); and 
when a vehicle which can be used as the next hop is detected, select the vehicle that has been detected as the next hop (Vasseur, FIG. 14, 1425, [0066], [0068], When a preferred/best node and an alternative/second choice node are detected, select next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the selected node could be a vehicle [0048]), and 
when a vehicle which can be used as the next hop is not detected and a mobile terminal which can be used as the next hop is detected, select the mobile terminal that has been detected as the next hop (Vasseur, FIG. 14, 1430, 1435, [0066], [0068], When a preferred/best node is not suitable, select the alternative/second choice node as the next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the alternative/second choice node could be a mobile user device [0048]).

Vasseur does not explicitly determine preferentially select the vehicle that has been detected as the next hop. 

However, HOU discloses preferentially select the vehicle that has been detected as the next hop (HUO, [0101], [0103], Preferably selecting a vehicle as the relay node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with preferentially select the vehicle that has been detected as the next hop as taught by HUO to reduce the cellular communication load (HUO, [0002]-[0003]). 

As for claim 14, Vasseur discloses:
A non-transitory computer-readable storage medium which stores a program for causing a computer to execute a network management (Vasseur, FIG 1, [0029], [0032], The root node/central control point)  method comprising: 
in a network constituted by a plurality of vehicles and a plurality of mobile terminals having wireless communication functions (Vasseur, FIG 1, 200, [0048], [0068]-[0069], In a network including a plurality of nodes 200 which include a combination of fast moving nodes such as vehicles and mobile user devices [0048]), 
detect a vehicle and a mobile terminal which can be used as a next hop of a predetermined vehicle among the plurality of vehicles (Vasseur, FIG. 14, 1420, [0065], [0066], [0068], Detecting a preferred/best node and an alternative/second choice node which can be selected as the next hop node of a local/predetermined node/vehicle among the plurality of nodes. Nodes include combination of fast moving nodes such as vehicles and mobile user devices [0048]), 
the next hop being for predetermined communication originating from or relayed by the predetermined vehicle (Vasseur, [0023], [0041], [0046], The next hop being for data packets from the local/predetermined node/vehicle); and 
when a vehicle which can be used as the next hop is detected, select the vehicle that has been detected as the next hop (Vasseur, FIG. 14, 1425, [0066], [0068], When a preferred/best node and an alternative/second choice node are detected, select next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the selected node could be a vehicle [0048]), and 
when a vehicle which can be used as the next hop is not detected and a mobile terminal which can be used as the next hop is detected, select the mobile terminal that has been detected as the next hop (Vasseur, FIG. 14, 1430, 1435, [0066], [0068], When a preferred/best node is not suitable, select the alternative/second choice node as the next hop node. Nodes include combination of fast moving nodes such as vehicles and mobile user devices therefore the alternative/second choice node could be a mobile user device [0048]).

Vasseur does not explicitly determine preferentially select the vehicle that has been detected as the next hop. 

However, HOU discloses preferentially select the vehicle that has been detected as the next hop (HUO, [0101], [0103], Preferably selecting a vehicle as the relay node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with preferentially select the vehicle that has been detected as the next hop as taught by HUO to reduce the cellular communication load (HUO, [0002]-[0003]). 

5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al, US 2013/01885513 in view of HOU et al, US 2018/0084369 as applied to claim 1 above, and further in view of LIANG et al, US 2018/0234822 hereafter LIANG.

As for claim 4, Vasseur discloses:
The mobile terminal selected as the next hop by the processor (Vasseur, FIG. 14, 1430, 1435, [0066], [0068], When a preferred/best node is not suitable, select the alternative/second choice node as the next hop node. The alternative/second choice node can be a mobile user device).

The combination of Vasseur and HOU does not explicitly disclose the mobile terminal that is connected to the network by using the predetermined vehicle as an access point.

However, LIANG discloses the mobile terminal that is connected to the network by using the predetermined vehicle as an access point (Liang, FIG. 3, 304, [0023]-[0025], The wireless device is connected to the network by using the control node/vehicle node as an access point for wireless communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Vasseur and HOU with the mobile terminal that is connected to the network by using the predetermined vehicle as an access point as taught by LIANG to reduce hazardous distractions for a user using a wireless device while driving a vehicle (Liang, [0004]). 


Allowable Subject Matter

6.	Claims 5, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  KIM et al, US 2018/0049274 paragraph [0128] discloses the macro V2X server determines the candidate next-hop area to which the terminal is likely to move based on the current location information and driving information of the vehicle, the candidate next-hop area determination may be made by the terminal or a separate device mounting the vehicle according to various embodiments of the present disclosure. In this case, the terminal or the separate device mounting the vehicle may transmit a list of candidate next-hop areas to which the terminal is likely to move to the macro V2X server.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469